Order entered January 31, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00070-CV

                     IN RE MEDINET INVESTMENTS, LLC, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-07743

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s January 20, 2017 petition

for writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE